UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 02192 The Dreyfus Sustainable U.S. Equity Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record The Dreyfus Sustainable U.S. Equity Fund, Inc. 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sondra L. Barbour For For Management 1b Elect Director Thomas "Tony" K. Brown For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director David B. Dillon For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Patricia A. Woertz For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against For Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Melody B. Meyer For For Management 1.4 Elect Director Frederick H. Waddell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 10, 2017 Meeting Type: Annual Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jaime Ardila For For Management 1b Elect Director Charles H. Giancarlo For For Management 1c Elect Director Herbert Hainer For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Marjorie Magner For For Management 1f Elect Director Nancy McKinstry For For Management 1g Elect Director Pierre Nanterme For For Management 1h Elect Director Gilles C. Pelisson For For Management 1i Elect Director Paula A. Price For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Frank K. Tang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 7 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 15, 2017 Meeting Type: Annual Record Date: JAN 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heidi Kunz For For Management 1.2 Elect Director Sue H. Rataj For For Management 1.3 Elect Director George A. Scangos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Roger W. Ferguson, Jr. For For Management 1.6 Elect Director Diane B. Greene For Withhold Management 1.7 Elect Director John L. Hennessy For For Management 1.8 Elect Director Ann Mather For Withhold Management 1.9 Elect Director Alan R. Mulally For For Management 1.10 Elect Director Paul S. Otellini For Withhold Management 1.11 Elect Director K. Ram Shriram For For Management 1.12 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Report on Gender Pay Gap Against For Shareholder 10 Report on Charitable Contributions Against Against Shareholder 11 Adopt Holy Land Principles Against For Shareholder 12 Report on Fake News Against Against Shareholder AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 02, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ornella Barra For For Management 1.2 Elect Director Steven H. Collis For For Management 1.3 Elect Director Douglas R. Conant For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Richard W. Gochnauer For For Management 1.6 Elect Director Lon R. Greenberg For For Management 1.7 Elect Director Jane E. Henney For For Management 1.8 Elect Director Kathleen W. Hyle For For Management 1.9 Elect Director Michael J. Long For For Management 1.10 Elect Director Henry W. McGee For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Directors May Be Removed With For For Management or Without Cause APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against For Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Terrell K. Crews For For Management 1.3 Elect Director Pierre Dufour For For Management 1.4 Elect Director Donald E. Felsinger For For Management 1.5 Elect Director Suzan F. Harrison For For Management 1.6 Elect Director Juan R. Luciano For For Management 1.7 Elect Director Patrick J. Moore For Against Management 1.8 Elect Director Francisco J. Sanchez For For Management 1.9 Elect Director Debra A. Sandler For For Management 1.10 Elect Director Daniel T. Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR
